DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed January 20, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	The rejection is overcome.  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 15, 18-22, 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Greim reference (US Patent Publication No. 2010/0284801) in view of the Bahadur reference (US Patent Publication No. 2012/0020804).  
8.	Regarding claim 15, the Greim reference discloses:

a root (22);
a blade (21) projecting radially outwardly from the root (22) (FIG. 6), the blade (21) having a bottom width (So), a middle width (Sm), and a top width (S1);
and a tip (25) adjacent to the blade (21) (FIG. 6);
wherein the middle width is less than the top width and the bottom width [Paragraph 0029]; and
wherein a leading edge of the blade comprises a linear edge and wherein a trailing edge of the blade comprises a concavely shaped arcuate edge from the root to the tip.  
The Bahadur reference teaches it is conventional in the art of airfoils for use in steam turbine engines to provide as taught in (FIG. 4) wherein a trailing edge of the blade defines a linear edge; and wherein a leading edge of the blade comprises a concave shaped arcuate edge from the root to the tip (FIG. 4).  This is the reverse of the claimed language.  The Manual of Examining Procedure MPEP 2144.04 (VI-A) states that is has been held that the mere reversal of the essential working parts of device involves only routine skill in the art.  For an airfoil, the shape of leading edge and trailing edge are essential working parts of the device.  Accordingly, reversing the leading edge which is taught in the prior art to be concave shaped 
arcuate from root to tip to be the trailing edge and reversing the trailing edge which is taught to be linear to be the leading edge is a mere reversal of parts and therefore obvious.  
9.	Regarding claim 18, the Greim reference further discloses:
wherein a first center of gravity of the root is offset from a second center of gravity of the blade; and wherein the second center of gravity of the blade is offset from a third center of gravity of the tip (FIG. 6—offset at least axially).
10.	Regarding claim 19, the Greim reference further discloses:
wherein the bottom width is greater than the top width [Paragraph 0029].

wherein the root (22) is coupled to a disc (2—outer surface); and 
wherein the bottom width is adjacent to the root (FIG. 6).
12.	Regarding claim 21, the Greim reference further discloses:
wherein the middle width is an axial width (FIG. 6) dimensioned [to reduce profile losses].
Please note that claim 21 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
13.	Regarding claim 22, the Greim reference further discloses:
a tip shroud coupled to the tip [Paragraph 0029], the top width being adjacent to the tip shroud [Paragraph 0029].
14.	Regarding claim 24, the Greim reference further discloses:
wherein a pitch distribution of the blade generates a controlled flow vortex distribution (FIG. 6).
15.	Regarding claim 25, the Greim reference further discloses:
between about five degrees to about twenty-five degrees.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a back surface deflection of the blade that is between about five degrees to about twenty-five degrees, since it has been held that where the general 
conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
16.	Regarding claim 26, the Greim reference discloses:
a steam turbine [Abstract] comprising: 
a disc (2—outer surface);
a casing (3) circumferentially surrounding the disc (2—outer surface) (FIG. 1); 
a controlled flow guide (FIG. 1—set of stator blades (31)) mounted in the casing (3) (FIG. 1);
a controlled flow runner (FIG. 1 set of rotor blades (21)) coupled to the disc (2-outer surface) adjacent the controlled flow guide (FIG. 1—set of stator blades), the controlled flow runner (FIG. 1—set of rotor blades) comprising a root (22);
a blade (21) projecting radially outwardly from the root (22), the blade (21) having a bottom width (So), a middle width (Sm), and a top width (S1); and 
a tip (25) adjacent to the blade (21);
wherein the middle width is less than the top width and the bottom width [Paragraph 0029]
wherein a back surface deflection of the blade (inherent) is greater than about ten degrees.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein a back surface deflection of the blade is greater than about ten degrees, since it has been held that where the general conditions of a claim are 
17.	Regarding claim 27, the Greim reference fails to disclose:
wherein a leading edge of the blade defines a linear edge; and wherein a trailing edge of the blade comprises an arcuate edge from the root to the tip.
The Bahadur reference teaches it is conventional in the art of airfoils for use in steam turbine engines to provide as taught in (FIG. 4) wherein a trailing edge of the blade defines a linear edge; and wherein a leading edge of the blade comprises an arcuate edge from the root to the tip (FIG. 4).  This is the reverse of the claimed language.  The Manual of Examining Procedure MPEP 2144.04 (VI-A) states that is has been held that the mere reversal of the essential working parts of device involves only routine skill in the art.  For an airfoil, the shape of leading edge and trailing edge are essential working parts of the device.  Accordingly, reversing the leading edge which is taught in the prior art to be arcuate from root to tip to be the trailing edge and reversing the trailing edge which is taught to be linear to be the leading edge is a mere reversal of parts and therefore obvious.  
18.	Regarding claim 28, the Greim reference further discloses:
wherein the arcuate edge of the trailing edge defines a concave shape from the root to the tip.
The Bahadur reference teaches it is conventional in the art of airfoils for use in steam turbine engines to provide as taught in (FIG. 4) wherein the arcuate edge of the leading edge defines a concave shape from the root to the tip (FIG. 4).  This is the reverse of the claimed language.  The Manual of Examining Procedure MPEP 2144.04 (VI-A) states that is has been held that the mere reversal of the essential working parts of device involves only routine skill in the art.  For an airfoil, the shape of the trailing edge is an essential working part of the device.  
Accordingly, reversing the leading edge which has a concave shape to be the trailing edge is a mere reversal of parts and therefore obvious.  

wherein a first center of gravity of the root is offset from a second center of gravity of the blade; and wherein the second center of gravity of the blade is offset from a third center of gravity of the tip (FIG. 6—offset at least axially).
20.	Regarding claim 30, the Greim reference further discloses:
wherein the bottom width is greater than the top width [Paragraph 0029].
21.	Regarding claim 31, the Greim reference further discloses:
wherein the root (22) is coupled to a disc (2—outer surface); and 
wherein the bottom width is adjacent to the root (FIG. 6).
22.	Regarding claim 32, the Greim reference further discloses:
wherein the middle width is an axial width (FIG. 6) dimensioned [to reduce profile losses].
Please note that claim 21 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
23.	Regarding claim 33, the Greim reference further discloses:
a tip shroud coupled to the tip, the top width being adjacent to the tip shroud [Paragraph 0029].
24.	Claims 23 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Greim reference in view of the Shibata reference (US Patent Publication No. 2014/0119901).
25.	Regarding claim 23, the Greim reference further discloses:

The Greim reference discloses the invention as essentially claimed.  However, the Greim reference fails to disclose wherein the controlled flow runner is configured to reduce mixing losses.
The Shibata reference teaches it is conventional in the art of axial flow turbines to provide as taught in [Paragraph 0018] wherein the controlled flow runner (set of rotor blades) is configured to reduce mixing losses [Paragraph 0018].  Such configurations/structures would allow the flowing direction of the leaking fluid to coincide with that of the working fluid that has passed the rotor blade [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the controlled flow runner of the Shibata reference, such that the controller flow runner further includes wherein the controlled flow runner is configured to reduce mixing losses, as clearly suggested and taught by the Shibata reference, in order to allow the flowing direction of the leaking fluid to coincide with that of the working fluid that has passed the rotor blade [Paragraph 0018].  
26.	Regarding claim 34, the Greim reference further discloses:
wherein the blade (21) is positioned adjacent to a controlled flow guide (FIG. 1—the set of stator blades (31)).
The Greim reference discloses the invention as essentially claimed.  However, the Greim reference fails to disclose wherein the controlled flow runner is configured to reduce mixing losses.
The Shibata reference teaches it is conventional in the art of axial flow turbines to provide as taught in [Paragraph 0018] wherein the controlled flow runner (set of rotor blades) is configured to reduce mixing losses [Paragraph 0018].  Such configurations/structures would allow the flowing 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the controlled flow runner of the Shibata reference, such that the controller flow runner further includes wherein the controlled flow runner is configured to reduce mixing losses, as clearly suggested and taught by the Shibata reference, in order to allow the flowing direction of the leaking fluid to coincide with that of the working fluid that has passed the rotor blade [Paragraph 0018].  
Response to Arguments
27.	The Applicant argues that the finding of obviousness have been overcome with a showing of the criticalness of design by relying on a couple paragraphs from the specification.  The disclosure in the paragraphs are insufficient as well as the Applicant’s conclusory statement that an efficiency gain of 0.20% is hugely significant in this field.  The MPEP states “[t]he evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ3d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”) MPEP 716.02(b)(l).  Accordingly, the only relevant evidence is the specification.
	The specification fails to show that these results are unexpected and unobvious and of both statistical and practical significance.  These specification paragraphs may assert that advantages were obtained.  But they don’t show they were unexpected and non-obvious from both a statistical and practical significance point of view.  The specification paragraph [0124] 
only suggests that the dimensioning “may” reduce profile losses.  Without these additional factors the cited specification paragraphs cannot show criticalness of the design.

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747